Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Application 16/451,480 filed 6/25/2019 has been examined.
Claims 1-20 are currently pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an
abstract idea without significantly more.
Claim 1 recites:
Selecting a recommendation using a corresponding weight for recommendations.

The limitation of Selecting a recommendation using a corresponding weight for recommendations, as drafted, is a process that, under its broadest reasonable interpretation,
covers performance of the limitation in the mind but for the recitation of generic computer
components. That is, other than reciting computer-implemented method/databases, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the databases language, selecting in the context of this claim encompasses the user manually determining a recommendation based on/using generic “weight” data. Similarly, the limitation of receiving; generating, obtaining; and causing , as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for 
Further, these concepts also recite “Certain Methods of Organizing Human Activity”; (such as
commercial or legal interactions (including agreements in the form of contracts; legal
obligations; advertising, marketing or sales activities or behaviors; business relations) where
generating generic recommendations is a method of human activity in advertising/marketing
activities.
Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only
recites one additional element – using databases to perform both the receiving; generating, obtaining; and causing and selecting steps. The databases/computer in both steps is recited at a high level of generality (i.e., as a generic processor performing a generic computer function of
generating generic recommendations using weights) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more
than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a databases/computer to perform
both the receiving; generating, obtaining; and causing and selecting steps amounts to no more

instructions to apply an exception using a generic computer component cannot provide an
inventive concept. The claim(s) is/are not patent eligible.

Dependent claims 2-10 are merely add further details of the abstract steps/elements recited in
claim 1 without integrating the idea into a practical application; or including an improvement to
another technology or technical field, an improvement to the functioning of the computer itself,
or meaningful limitations beyond generally linking the use of an abstract idea to a particular
technological environment. Therefore, dependent claims 2-10 are also directed towards
nonstatutory subject matter.

As per independent claims 11 and 20, are also rejected as ineligible subject matter under 35
U.S.C. 101 for substantially the same reasons as the method claim(s) 1. The components (i.e.,
system/medium described in independent claims 11 and 20 do not provide for integrating the
abstract idea into a practical application. At best, the claim(s) are merely providing alternate
environments to implement the abstract idea.

Dependent claims 11-19 merely add further details of the abstract steps/elements
recited in claim 1 without integrating the idea into a practical application; or including an
improvement to another technology or technical field, an improvement to the functioning of the
computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to
a particular technological environment. Therefore, dependent claims 11-19 are also
directed towards non-statutory subject matter.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
Lhuillier et al., UK Patent Application GB 2 444 520 A (MOTOROLA INC [US]) 11 June 2008 (2008-06-11). 

As to claim 1 (and substantially similar claim 11 and claim 20), Lhuillier discloses a computer-implemented method comprising:
receiving, by a base recommendation engine implemented using at
least one hardware processor, a recommendation request from a computing
device;
(Lhuillier p. 6 ln. 29-32: “The recommendation event messages may comprise or consist in
30 a recommendation request message and a recommendation
provision message where the recommendation request message
is a request for a recommendation”)

(Lhuillier p. 12 ln. 19-24: a prediction algorithm which generates a recommendation
20 based on the information of the user profile as well as e.g. user context data and input data describing characteristics of the required recommendation, such as specifying a type of content (e.g. music, video etc), a service or a modality.
See also p. 25 ln. 21-28)

obtaining, by the base recommendation engine, a corresponding set
of one or more other recommendations from one or more other
recommendation engines, each one of the one or more other
recommendation engines being configured to generate the corresponding set
of one or more other recommendations based on the recommendation
request using a corresponding recommendation model different from the
base recommendation model;
(Lhuillier col. 12 ln. 1-9: “In particular, the recommendation engines 101-107 may via
the event data network 109 achieve a loose ad-hoc coupling that allows one recommendation engine 101 to request recommendations from other recommendation engines 103-107. 5 In response the other recommendation engines 103-107 may choose to provide a recommendation or not, and any recommendations received by the first recommendation engine 101 may be used by this to provide a recommendation to the user or application requesting it”)

for each of the one or more other recommendations engines,
obtaining, by the base recommendation engine, a corresponding weight for
the other recommendation engine from a database;

means and this quality indication may be used to select between one or more recommendations of the recommendation engine and one or more recommendations received from another recommendation engine via the data communication coupling.)

selecting, by the base recommendation engine, at least one
recommendation from the first plurality of recommendations and each
corresponding set of one or more other recommendations from the one or
more other recommendation engines using each corresponding weight for
each set of one or more other recommendations from the one or more other
recommendation engines; 
(Lhuillier teaches selecting recommendation engines based on a quality indication, i.e. “weight” see col. 6 ln. 14-22: The recommendation indication generated by the recommendation means of one recommendation engine may be an indication that no suitable recommendation can be generated. The recommendation indication may for example be a quality indication for a recommendation generated by the prediction means and this quality indication may be used to select between one or more recommendations of the recommendation engine and one or more recommendations received from another recommendation engine via the data communication coupling.)

and
causing, by the base recommendation engine, the selected at least one
recommendation to be displayed on the computing device

10 more recommendations for the user. A recommendation provision message can include further data identifying or characterising the recommendations. The recommendation provision messages are responses by the recommendation engines 101-107 to recommendation
15 request messages transmitted by other recommendation engines 101-107. ; see also p. 21 ln. 10-14: The recommendation processor 205 is operable to control and instigate the generation of a recommendation. Specifically, the recommendation processor
205 may interface with a user application and/or a user interface.).

It would have been obvious to one having ordinary skill in the art at the time the time of the effective filing date to apply a quality indication for recommendation engine selection as taught by Lhuillier since it was known in the art that recommendation systems provide a prediction processor that may include a recommendation indication which is indicative of the estimated quality or accuracy of the recommendation where for example, if the request is for a recommendation of a cellular television programm, the prediction processor provides such a recommendation as well as an estimated recommendation quality to the recommendation processor (Lhuillier p. 22 ln. 15-21).

As to claim 2, Lhuillier discloses the computer-implemented method of claim 1, further comprising:
receiving corresponding feedback data for each one of the selected at
least one recommendation, the feedback data indicating a reaction by a user
of the computing device to the display of the selected at least one
recommendation on the computing device; 
(Lhuillier p. 29 ln. 7-14: The second recommendation engine 103 may accordingly update

preference input and send this back to the first recommendation engine 101. The first recommendation engine 101 may then proceed to update its local user profile in
response to the user feedback indication.)
and
using the received feedback data as training data in at least one
machine learning operation to modify the corresponding weight of at least
one of the one or more other recommendation engines stored in the database
(Lhuillier p. 5 ln. 23-27: The invention may allow a harmonised user experience for a plurality of recommendation engines e.g. implemented in 25 different user devices. Furthermore, an improved learning may be achieved resulting in more accurate user profiles and thus improved recommendations;
see also p. 29 ln. 16-26: Specifically, in the example the first recommendation engine
101 comprises a learning processor 213 coupled to the data network interface 209 and the user profile 203. The learning processor 213 is arranged to update the user profile 203 in
20 response to locally received information (e.g. a local user preference input) as well as in response to the feedback indication received from the second recommendation engine
103. Thus, the user profile 203 of the first recommendation engine 101 may be updated in response to user feedback 25 provided at another recommendation engine 103-107 of the system.;
See also p. 30 ln. 19-25: The learning processor 213 may proceed to update the user
20 profile 203 in response to the received user profile update message. For example, if an indication of an increase in the preference rating for specific content item category in the
user profile of the second recommendation engine 103 is received, the corresponding content item category of the 25 user profile 203 may also be increased correspondingly).

As to claim 3, Lhuillier discloses the computer-implemented method of claim 1, wherein the base recommendation engine and each one of the one or more other recommendation engines form a group of recommendation engines that are each configured to serve a particular category of organizational functions different from the particular category of organizational functions of all other recommendation engines in the group
(Lhuillier p. 6 ln. 4-12: Thus, for a certain type of content only some of the recommendation engines may be able to generate a recommendation. The user profile and/or the prediction means of different recommendation engines may be independent. For example, the operation of one recommendation engine may be completely independent of the operation or characteristics
of another recommendation engine except for the consideration of the recommendation event messages exchanged on the data communication coupling.;
See also p. 30 ln. 19-25: The learning processor 213 may proceed to update the user
20 profile 203 in response to the received user profile update message. For example, if an indication of an increase in the preference rating for specific content item category in the
user profile of the second recommendation engine 103 is received, the corresponding content item category of the 25 user profile 203 may also be increased correspondingly ).

As to claim 4, Lhuillier discloses the computer-implemented method of claim 1, wherein the base recommendation engine and each one of the one or more other recommendation engines form a group of recommendation engines that each have their own application domain different from the application domain of all other recommendation engines in the group
(Lhuillier p. 6 ln. 1-12: The user profile and/or the prediction means of different recommendation engines may for example relate to different types of content. Thus, for a certain type of content only some of the recommendation engines may be able to generate a recommendation. The user profile and/or the prediction means of different recommendation engines may be 

As to claim 5, Lhuillier discloses the computer-implemented method of claim 1, wherein, for each one of the
one or more other recommendation engines, the corresponding set of one or more other recommendations are obtained from the one or more other recommendation engines via a direct network connection between the base recommendation engine and the one or more other recommendation engines
(Lhuillier p. 11 ln. 8-17: In the system, recommendation engines 101-107 (of which four
are shown) are coupled together by a data communication coupling which in the specific example is an asynchronous event data network 109. It will be appreciated that the data
communication coupling may e.g. be a data network, such as a Local Area Network (LAN), a cellular communication system, the Internet or any other suitable means for allowing the
15 recommendation engines to exchange messages. For example, in some embodiments the data communication coupling may be a synchronous or asynchronous data bus. ).

As to claim 6, Lhuillier discloses the computer-implemented method of claim 1, wherein, for each one of the one or more other recommendation engines, the corresponding set of one or
more other recommendations are obtained from the one or more other recommendation engines via a management server that is separate and distinct from the base recommendation engine, the management server being configured to:
obtain the corresponding set of one or more other recommendations
from each one of the one or more other recommendation engines; 


and
transmit the corresponding set of one or more other recommendations obtained from each one of the one or more other recommendation engines to the base recommendation engine
(Lhuillier p. 12 ln. 1-9: In particular, the recommendation engines 101-107 may via
the event data network 109 achieve a loose ad-hoc coupling that allows one recommendation engine 101 to request recommendations from other recommendation engines 103-107.
In response the other recommendation engines 103-107 may choose to provide a recommendation or not, and any recommendations received by the first recommendation engine 101 may be used by this to provide a recommendation to the user or application requesting it.;
See also p. 11 ln. 28-31: However, in addition, the recommendation engines 101-107 are capable of exchanging recommendation 30 event messages with other recommendation engines 101-107 coupled to the event data network 109.).

As to claim 7, Lhuillier discloses the computer-implemented method of claim 1, wherein the base recommendation engine is configured to:
for each one of the one or more other recommendation engines,
obtain the corresponding set of one or more other recommendations from the
one or more other recommendation engines via a direct network connection
between the base recommendation engine and the one or more other
recommendation engines;
(Lhuillier p. 12 ln. 1-9: In particular, the recommendation engines 101-107 may via

In response the other recommendation engines 103-107 may choose to provide a recommendation or not, and any recommendations received by the first recommendation engine 101 may be used by this to provide a recommendation to the user or application requesting it.;
See also p. 11 ln. 28-31: However, in addition, the recommendation engines 101-107 are capable of exchanging recommendation 30 event messages with other recommendation engines 101-107 coupled to the event data network 109)

detect a switchover event corresponding to one of the one or more
other recommendation engines; 
(Lhuillier p. 26 ln. 9-17: However, the third and fourth recommendation engines 105, 107 are not adapted to provide music clip recommendations and therefore decide not to respond to the recommendation request message. Thus, in the example, each peer recommendation engine
individually and independently decides whether to reply or not based on the type and format of the request and optionally other local constraints (e.g. availability))
and
based on the detected switchover event, obtain the corresponding set of one or more other recommendations from the other recommendation engine to which the switchover event corresponds via a management server that is separate and distinct from the base recommendation engine, 
(Lhuillier teaches a recommendation receive processor/ recommendation processor i.e. a “management server”  p. 27 ln. 5-13: The recommendation provision message is then transmitted back to the first recommendation engine 101 by the event data network 109. The first recommendation engine 101 receives the 10 recommendation provision message and 

the management server being configured to:
obtain the corresponding set of one or more other recommendations from the other recommendation engine to which the switchover event corresponds; 
(Lhuillier teaches a recommendation receive processor/ recommendation processor i.e. a “management server”  p. 27 ln. 5-13: The recommendation provision message is then transmitted back to the first recommendation engine 101 by the event data network 109. The first recommendation engine 101 receives the 10 recommendation provision message and feeds it to the recommendation receive processor 207 which extracts the recommendation data and feeds it to the recommendation processor 205)
and
transmit the corresponding set of one or more other recommendations obtained from the other recommendation engine to which the switchover event corresponds to the base recommendation engine
(Lhuillier teaches a recommendation receive processor/ recommendation processor i.e. a “management server”  p. 27 ln. 5-13: The recommendation provision message is then transmitted back to the first recommendation engine 101 by the event data network 109. The first recommendation engine 101 receives the 10 recommendation provision message and feeds it to the recommendation receive processor 207 which extracts the recommendation data and feeds it to the recommendation processor 205).

As to claim 8, Lhuillier discloses the computer-implemented method of claim 1, further comprising selecting, from a plurality of recommendation engines, the one or more other

see also p. 22 ln. 32-p. 23 ln. 1-3: As another example, the recommendation processor 205
may compare an indication of the estimated quality of the recommendation and consider the quality criterion to be met only if this exceeds a threshold value. ).

As to claim 9, Lhuillier discloses the computer-implemented method of claim 8, wherein the selecting the one or more other recommendation engines comprises omitting at least one of
the plurality of recommendation engines from selection based on the corresponding weight for the at least one of the plurality of recommendation engines (Lhuillier see p. 22 ln. 32-p. 23 ln. 1-3: As another example, the recommendation processor 205 may compare an indication of the estimated quality of the recommendation and consider the quality criterion to be met only if this exceeds a threshold value).

As to claim 10, Lhuillier discloses the computer-implemented method of claim 1, wherein the selected at least one recommendation comprises at least one recommendation of online
content or at least one recommendation to perform an action (Lhuillier

recommendation for one or more content items and provide these to the recommendation processor 205; and p. 26 ln. 31-p. 27 ln. 1-3: Specifically, the recommendation provision message may comprise a list of content item identifiers, a general description (template)
for the content item(s) or one or more actual content items (or e.g. content item addresses).
see also p. 25 ln. 10-15: If so, the recommendation transmit processor 211 initiates a
recommendation action by the prediction processor 201. The resulting recommendation is included in a recommendation provision message which is returned to the requesting  recommendation engine. ).

Referring to claim 12, this dependent claim recites similar limitations as claim 2;
therefore, the arguments above regarding claim 2 are also applicable to claim 12.

Referring to claim 13, this dependent claim recites similar limitations as claim 3;
therefore, the arguments above regarding claim 3 are also applicable to claim 13.

Referring to claim 14, this dependent claim recites similar limitations as claim 4;
therefore, the arguments above regarding claim 4 are also applicable to claim 14.

Referring to claim 15, this dependent claim recites similar limitations as claim 5;
therefore, the arguments above regarding claim 5 are also applicable to claim 15.

Referring to claim 16, this dependent claim recites similar limitations as claim 6;
therefore, the arguments above regarding claim 6 are also applicable to claim 16.


therefore, the arguments above regarding claim 7 are also applicable to claim 17.

Referring to claim 18, this dependent claim recites similar limitations as claim 8;
therefore, the arguments above regarding claim 8 are also applicable to claim 18.

Referring to claim 19, this dependent claim recites similar limitations as claim 9;
therefore, the arguments above regarding claim 9 are also applicable to claim 19.







Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kim et al.,US Pub. No.: 2020/0211073, teaches electronic device and method are disclosed. The device includes a communication module, at least one processor operatively coupled to the communication module, and at least one memory. The processor implements the method, including: retrieving a plurality of service categories, each service category listing services providable to a user using one or more smart devices, and each service category associated with a service capability list of one or more elements indicating whether each service category is to be recommended to the user, receiving user-related information from the external device through the communication module and updating a service capability list of a user using 
Polepalli et al., US Pub. No.: 2019/0200244, teaches Machine learning and data analytics based systems and methods for generating recommendations for achieving optimal cellular connectivity based on connectivity details and current and predicted future events are provided. According to one embodiment, a carrier connection status based recommendation system, receives data pertaining to past, current, and predicted connection/performance data of various wireless carriers that it can recommend for a network, real-time user reports, external parameters such as expected weather, pre-determined parameters such as planned outages, and events that may impact performance of the carriers. The system also receives data pertaining to network metrics and components in the network, including requirements and performance of connected computing devices, and based on all such data, the system uses machine learning and predictive modeling to generate one or more recommendations to achieve optimal cellular connectivity, the recommendations including switching of carriers and reconfiguration of various hardware/software components therein.



CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN S ASPINWALL whose telephone number is (571)270-7723. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on 571-270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Evan Aspinwall/Primary Examiner, Art Unit 2152                                                                                                                                                                                                        11/12/2021